Case 18-62296   Doc 24   Filed 03/01/19 Entered 03/01/19 16:21:30   Desc Main
                           Document     Page 1 of 7
Case 18-62296   Doc 24   Filed 03/01/19 Entered 03/01/19 16:21:30   Desc Main
                           Document     Page 2 of 7
Case 18-62296   Doc 24   Filed 03/01/19 Entered 03/01/19 16:21:30   Desc Main
                           Document     Page 3 of 7
Case 18-62296   Doc 24   Filed 03/01/19 Entered 03/01/19 16:21:30   Desc Main
                           Document     Page 4 of 7
Case 18-62296   Doc 24   Filed 03/01/19 Entered 03/01/19 16:21:30   Desc Main
                           Document     Page 5 of 7
Case 18-62296   Doc 24   Filed 03/01/19 Entered 03/01/19 16:21:30   Desc Main
                           Document     Page 6 of 7
Case 18-62296   Doc 24   Filed 03/01/19 Entered 03/01/19 16:21:30   Desc Main
                           Document     Page 7 of 7
